Order entered January 22, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00062-CV

                            IN RE ANTOINE GREEN, RELATOR

               On Original Proceeding from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF10-20865-Y

                                            ORDER
       Before the Court is relator’s January 17, 2013 petition for writ of mandamus. The Court

requests that real party file a response by February 4, 2013.


                                                       /s/      JIM MOSELEY
                                                                JUSTICE